 VIRGINIA-CAROLINA FREIGHT LINES, INC.447Virginia-Carolina Freight Lines, Inc.andJames C. Burkett.CaseNo. 5-CA-2984.November 1, 1965DECISION AND ORDEROn August 23,1965, Trial Examiner Morton D. Friedman issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practiceswithin the meaning of the National Labor Relations Act, as amended,and recommending that it cease and desist therefrom and take certainaffirmativeaction, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptions to the Trial Exam-iner's Decision, and the General Counsel filed cross-exceptions to theTrial Examiner's Decision and a supporting memorandum in supportof cross-exceptions and in support of the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of the Act, the NationalLabor Relations Board has delegated its powers in connection with thiscase to a three-member panel [Chairman McCulloch and MembersBrown and Zagoria].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings arehereby affirmed. The Board has considered the Trial Exam-iner'sDecision, the exceptions, cross-exceptions, and memorandum,and the entire record in this case, and hereby adopts the findings, con-clusions,and recommendations of the Trial Examiner with the follow-ing addition.We agree with the Trial Examiner that the Respondent's dischargeof employeeBurkett was motivated in principal part by the fact thatBurkett threatened to and did seek the assistance and advice of theBoard, andthat a discharge for that reason violates Section 8(a) (4)and (1) of the Act.The Respondent had a contract with Teamsters Local Union No. 22which contained grievance and arbitration provisions.Pursuantthereto, anarbitrator had determined that the Respondent was justifiedin discharging Burkett.The Respondent contends that the arbitra-tor's determination should be upheld by the Board.In his decision, the arbitrator found that Burkett, who had been dis-puting the interpretation placed upon a certain provision in the con-tract, on August 8, 1964, informed Crews, the personnel director of theRespondent, that he was going to consult the National Labor RelationsBoard in regard to this matter; and, on August 21 told Crews andKoontz, the Respondent's director of labor relations, that he had goneto the Board office.On this same date, August 21, the Respondent dis-charged Burkett for, as stated on his discharge notice, "Uncalled forthreats of action against your employer."The arbitrator concluded155 NLRB No. 52. 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat Burkett had violated his duty to his employer because, amongother reasons, he sought the assistance of a Federal agency in a disputewith his employer.As the discharge of an employee for seeking the assistance and adviceof the Board is violative of Section 8(a) (4) and (1) of the Act," wefind, as did the Trial Examiner, that the arbitrator's decision is notentitled to deference because it is on its face repugnant to the purposesand policies of the Act.2ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Recommended Order of the Trial Examiner, as modifiedherein, and orders that the Respondent, Virginia-Carolina FreightLines, Inc., Martinsville, Virginia, its officers, agents, successors, andassigns, shall take the action set forth in the Trial Examiner's Recom-mended Order, as so modified :1.Add the following as paragraph 2(b), the present paragraph2(b) and those subsequent thereto being consecutively relettered:"(b)Notify the above-named employee if presently serving in theArmed Forces of the United States of his right to full reinstatementupon application in accordance with the Selective Service Act and theUniversal Military Training and Service Act of 1948, as amended,after discharge from the Armed Forces."1 Precasion Fittings,Inc,141 NLRB 1034, 1035.The Trial Examiner states in his Decision that the General Counsel amended the com-plaint at the hearing to include an allegation that Burkett's discharge was also violativeof Section 8(a) (3) of the Act. The amendment alleged, in fact, that Burkett was dis-charged because he engaged in or threatened to engage in protected concerted activityin violation of Section 8(a)(1). In any event, we find it unnecessary in the present caseto pass upon this allegation as the remedy would not be affected thereby.2 Spielberg Manufacturing Company,112 NLRB 1080.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpona charge filedNovember 12, 1964,and an amended charge filed Novem-ber 23, 1964, by James C.Burkett, hereinreferredto as Burkett or the ChargingParty, the RegionalDirector for Region 5 of the National LaborRelations Board,herein called the Board,issued a complainton February 12, 1965,on behalf of theGeneralCounselof the Board against Virginia-Carolina FreightLines, Inc., herein-after referred to as the Respondentor Companyalleging violations of Section 8(a) (4)and (1)of the NationalLaborRelationsAct, as amended (29 U.S.C. Sec. 151et seq.),herein calledthe Act.In its duly filed answer to the aforesaid complaintRespondent,while admittingcertainjurisdictional allegations of the complaint,denied commissionof any unfair labor practices."Pursuant to notice,a hearing was held beforeTrial Examiner Morton D. Friedmanin Martinsville,Virginia, on April 28, 1965.Allparties were represented and affordedfull opportunity to be heard,to introduce relevant evidence,to present oral argumentand to file briefs.Oral argument was waived.Counsel for the General Counselfiled a brief.1At the hearing,counsel for the General Counsel amended the complaint to include an8(a) (3) allegation wherein it is alleged that the Respondent discharged Burkett becausethe latter engaged in or threatened to engage in concerted activity for the purpose of collec-tive bargaining or other mutual aid or protection. VIRGINIA-CAROLINAFRED BHT LINES,INC.449Upon consideration of the entire record hi this case and upon my observation ofthe demeanor of each of the witnesses who testified before me, I make the following.FINDINGS OF FACT AND CONCLUSIONS OF LAW1.THE BUSINESS OF THE RESPONDENTThe Respondent is a Virginia corporation having its principal office and terminalatMartinsville,Virginia,where it is engaged in the transportation business as acommon carrier by motor vehicle.During the 12-month period immediately preced-ing the issuance of the complaint herein, a representative period, the Respondentderived in excess of $2 million for its services, of which in excess of $1 million wasderived from interstate hauling and from operations which constitute a link in thechain of interstate commerce.It is admitted, and I find and conclude, that the Respondent is, and has been at alltimes material herein, engaged in commerce within the meaning of Section 2(6) ofthe Act. It is further concluded that it will effectuate the policies of the Act to assertjurisdiction herein.II.THE UNFAIR LABOR PRACTICESA. Introductionand issuesThe complaint alleges generally, and the General Counsel contends specifically,that the Respondent discharged employee James C. Burkett because the latterthreatened to and did seek advice from the Board with regard to a dispute over theadministration of the collective-bargaining agreement between the Respondent andTeamsters, Chauffeurs, Warehousemen and Helpers of America, Local Union No. 22,hereinafter called the Union, the bargaining agent of the Respondent's employees.An amendment to the complaint, as noted, added an additional allegation thatRespondent discriminatorily discharged Burkett for engaging in protected concertedactivity in asserting claims under the aforesaid contract.The Respondent's answer admits Burkett's discharge but denies all other materialallegations of the complaint and, although not specifically alleged, contends, in effect,that Burkett was discharged for lawful reasons.Thus the factual issues are (1) was Burkett's discharge attributable, at least in part,to his going to the Board to register his complaint and seek advice, and (2) was hedischarged for protesting and presenting claims under and pursuant to the collective-bargaining agreement and an aid thereof?The legal issues are (1) assuming that Burkett was discharged for presentinghis claim to the Board and seeking advice, was this a proscribed discharge withinthe meaning of Section 8(a) (4) of the Act, and (2) assuming Burkett was dischargedbecause he asserted a claim under the contract, was he engaged in such protectedconcerted activity as would give him immunity from discharge for asserting the claim?B. The factsFor some years, the Respondent has been party to a collective-bargaining agree-ment, known as the Virginia Furniture Hauler's agreement, with the Union.Thelatest agreement, dated March 1, 1964, contains some changes in the manner in whichover-the-road truckdrivers are paid, changing the pay computation for some of thehauls from an hourly to a mileage basis and changing the pay computation of "lay-overs" from actual arrival time to scheduled arrival time.The latter change wasadopted as a safety measure so that drivers would take the full scheduled time betweenpoint of departure and arrival.This latest agreement was presented to the member-ship by James H. Arrington, secretary-treasurer and business agent of the Union andwas, upon presentation, ratified by the membership.2James C. Burkett, the Charging Party herein, was hired by the Respondent onOctober 14, 1963, as an over-the-road driver and worked for the Respondent untilAugust 21, 1964, the date of Burkett's discharge,On numerous occasions after theexecution of the latest collective-bargaining agreement, as noted above, Burkett mademany complaints to the Respondent's personnel director, William B. Crews, and toArrington, the Union's business agent.Burkett's complaints for the most part con-cerned the administration and interpretation of the contract as it applied to his pay.There was a difference of opinion over the way the Union and the Respondent under-stood the contract and the way in which Burkett understood it. Burkett was readingthe contract one way whereas actually, according to Arrington, the contract wasnegotiated and had a meaning a different way. Burkett's complaints became so2All of the foregoing from portions of the testimony of Arrington and Ben F. Koontz,the Respondent's director of labor relations, which were uncontroverted and which Icredit. 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDnumerous and so frequent that Arrington finally told Burkett that the latter was nothappy with the representation Arrington was giving him and that if Burkett couldbecome a union steward he could handle his own complaints.As a result Burkett wasmade a steward.He filed about a half dozen written grievances during the periodfrom the date he was appointed steward, which date is not shown in the record, andthe date of his discharge.However,during the same period of time, Burkett madeabout five times that number of personal complaints to the Company and to theUnion.Although some of the grievances concerned other employees, the majority ofthe grievances and the complaints registered by Burkett concerned his own personaldifferences over the interpretation of the contract and the manner in which paymentwas made pursuant thereto.The frequency of these complaints registered was suchthat on practically every Saturday afternoon, and at other times also, Burkett wouldvisit Crews to register his complaints.3Finally, on August 8, 1964, Burkett had a conversation with Crews over a claimed$25.51 shortage in pay.The dispute was over whether a haul from Richmond, Vir-ginia, to Fredericksburg, Virginia,should be paid on an hourly basis or on a mileagebasis.Burkett claimed hourly, the Respondent claimed mileageFinally Crews toldBurkett that the Respondent had no intention of paying Burkett's claimed shortage.Burkett thereupon told Crews that because there were shortages before this (based,of course, upon the differences of interpretation of the collective-bargaining agree-ment) Burkett was going to the National Labor Relations Board since he couldreceive no satisfaction from the Union.Crews wished Burkett luck and Burkett left.When Buckett was leaving he overheard Crews tell the dispatcher that Burkett wasupset and going to take the matter to the Board.The following day, Sunday, August 8, Burkett left on a scheduled run for theRespondent.When he returned on Thursday, August 13, at 5.30 p.m, and checkedin with the dispatcher, Burkett was told by the latter to go home and remain thereuntilhe heard from Koontz; that he was relieved of duty as of that periodBurkettinformed the dispatcher that he was going to go to Washington on the following dayand that therefore Koontz should not call him at that time.The following dayBurkett went to Washington and spoke to a field representative of the Board. TheBoard representative informed Burkett that the Board does not handle matters ofinterpretation or administration of contracts.On August 18 Burkett called Crews and asked the latter if he, Burkett, was beingdischarged.Crews said he was not at liberty to tell Burkett. Burkett asked Crews ifhe should look for another job and Crews told Burkett that this would not be a badidea.At the same time, and during the same conversation, Burkett told Crews thatBurkett had been to the Board in Washington and that he also had an appointmentwith the "Federal Attorney" in Roanoke, Virginia.Crews then informed Burketttomeet with Crews and Koontz the following Friday, August 21.4At the meeting of Friday, August 21, Koontz reprimanded Burkett for going to theBoard and told Burkett that the reason the latter was taken off dispatch was his threatto go to the Board on a matter over which the Board had no jurisdiction.Koontzthen asked Burkett if the latter was put back on dispatch what his position would be,regarding pursuing these matters of dispute,with the Board and other outside agen-cies.Burkett told Koontz that he was within his legal rights and that he could go tothe Board any time he wanted.He also informed Koontz he wanted to be paid forthe week he was off dispatch.Crews and Koontz thereafter left the room and remained away for approximatelyhalf an hour.Then Crews returned and informed Burkett that the latter was dis-charged.Crews gave Burkett a notice of discharge reciting as the reason for dis-charge "uncalled for threats of action against your employer, Virginia-CarolinaFreight Lines, Inc."At the same time he gave Burkett his final paycheck.5Both Koontz and Crews in testifying denied that Burkett was discharged for goingto the Board. Both testified, in substance, that Burkett was discharged because hedid not agree with the contract nor did he agree with the way the Company paid for"runarounds" or "layovers."Crews specifically testified that Burkett was dischargedfor being an unhappy employee, for disagreeing with the contract, and to the extentthat he voiced this disagreement continuously.Koontz testified that Burkett was dis-8 The foregoing from the uncontroverted and credited testimony of Arrington and Crews.It should be noted that Burkett was present in the hearing room when the foregoingtestimony was given and that he was not called on rebuttal to deny it.*All of the foregoing from the credited testimony of James C. Burkett which was notdirectly denied by Crews.6From the credited testimony of Burkett.Neither Koontz nor Crews denied this testi-mony but merely confined their testimony to what they claimed to be the reasons whyBurkett was discharged. VIRGINIA-CAROLINA FREIGHT LINES, INC.451charged because he stated that he was not going to live with the contract or abide bythe contract and that he was going to incite other employees to think the way he,Burkett, was thinking.Immediately after his discharge,Burkett reported the matter to Arrington whomade contact with Crews.The latter refused to enlighten Arrington as to the reasonfor Burkett's discharge.Thereafter,Arrington met with Koontz and Crews and wasunable to effectuate Burkett's reinstatement.Thereafter,Arrington filed a formalgrievance which was taken to arbitration.The matter was eventually heard by anarbitrator who rendered a decision,the germane part of which stated that Burkettviolated his duty to Respondent and to the Union in that he completely disregardedthe interest and welfare of both and sought the assistance of a Federal agency (theBoard)in order to compel the Respondent and the Union to accept his individualinterpretation of the contractual provisions existing between the Respondent and theUnion.C. Conclusionary findingsAs noted above,theGeneral Counsel contends that Burkett was dischargedbecause he sought the assistance of the Board in ascertaining what he thought to behis rights pursuant to the collective-bargaining agreement between the Respondent andthe Union.The Respondent,on the other hand, contended,as stated in the testimonyof Crews and Koontz, that Burkett was discharged because he was an unhappyemployee and because he disagreed with the contract that the parties were obligatedto follow to the extent that he voiced it continuously and, moreover,because Burkettstated that he was not going to live with the contract or abide by it and that hewas going to incite other employees to think the way he thought.I agree with thecontention of the General Counsel.It is clear that Burkett had made numerous complaints to the Respondent throughCrews, and to the Union through Arrington,to the extent that the repetition of thesecomplaints continued virtually every week of Burkett's employment.In this respect,Burkett undoubtedly became "a thorn in the side"of his employer.There is noquestion that Burkett had become such a burden to Arrington,the union businessagent, that Arrington appointed Burkett as a shop steward in order to in some waymollify this aggressive employee.However, as much of a burden as the Respondentmight have thought Burkett to be, nothing was done with regard to the employmentrelationship until Burkett's last argument with Crews on August 8, when Burkettthreatened Crews that he, Burkett,was going to go to the Board.Within a weekfollowing that threat, Burkett was taken off dispatch.Then, at the interview betweenBurkett,Koontz, and Crews on August 21,Koontz reprimanded Burkett for goingto the Board and told Burkett the reason the latter was taken off dispatch was histhreat to go to the Board on a matter over which the Board had no jurisdiction.Following this reprimand Burkett was discharged and the discharge slip recited, asthe reason for the discharge,Burkett's threats of action against his employer.Amongthe threats that Burkett had made was, of course, the threat to go to the Board which,in fact,by this time Burkett had actually done.From the foregoing,I conclude and find that the discharge of Burkett was moti-vated, at least in large part,by his having threatened to seek aid from the Board andhis actually having sought such aid and asserting that he would continue to do so.Moreover,in the light of these circumstances,I do not credit Crews' and Koontz'denial that Burkett's threat to seek the Board's aid,and actually going to the Board,were the motivating causes of his discharge.I conclude,in the light of all of the cir-cumstances,even assuming that Burkett would have been discharged sooner or laterfor having been an overly aggressive,and perhaps obnoxious,employee, that but forhis threats and his going to the Board,Burkett would not have been discharged atthe time that the Respondent terminated his employment.In coming to this conclu-sion I have considered the decision of the arbitrator to the effect that he was satisfiedand persuaded that Burkett seriously violated his duty to the Respondent and to theUnion by seeking the assistance of the Board to compel the Respondent and theUnion to accept Burkett's interpretation of the contract.The arbitrator made hisdecision upon the same or similar testimony to that presented at the hearing hereinand came to a like conclusion as to the reason for the discharge that I come to inthis decision.68It is a well-accepted doctrine that the Board will not be bound by decisions in arbi-trationwhich are repugnant to the purposes and the policies of the Act.SpielbergManufacturing Company,112 NLRB 1080.Because of my decision herein that a dischargefor going to the Board for advice is violative of Section 8(a) (4) of the Act, I find thatthe arbitrator's decision is repugnant to the purposes and policies of the Act and I there-fore find that the Board is not bound by the same.212-809-GO-vol. 15530 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDHaving found that Burkett's discharge was motivated in principal part by his havingthreatened to seek aid from the Board and his actually having sought such aid andasserting that he would continue to do so, it remains to be decided whether a dischargeunder these circumstances constitutes a violation of Section 8(a)(4) of the Act.While it is true that Burkett's activity did not literally fall within the exact wording ofSection 8(a) (4),7 I find and conclude that this activity fell within the protection ofSection 8(a) (4) merely because Burkett did seek the counsel of a Board agent con-cerning his dispute with the Respondent.The Board has long held that clearly inherent in the employee's statutory rightsis the right to seek vindication in Board proceedings.8Moreover, it has been con-sidered by the Board to be discriminatory where an employer has discharged anemployee because such employee sought to vindicate his and other employees'statutory rights under the Fair Labor Standards Act.9Additionally, although Section8 (a) (4) specifically states the type of activity which is protected by that section, i.e.,the filing of charges or giving testimony under the Act, the Board has broadly inter-preted the language of Section 8(a) (4) to include testimony of employees who havetestified before the Board regardless of the nature of the proceedings, such objectionsto elections proceedings or other types of representation proceedings not encom-passed in the exact language of Section 8(a) (4).10Additionally, the Board has heldas protected activity the appearance of an employee at a Board hearing even thoughthat employee did not testify.llMoreover, the Board considers the unhamperedaccess to its processes as a valuable right to be given the utmost protection.12Thus it would seem that public policy requires that protection be afforded to onewho seeks information from the Board relative to a problem which he considerswithin the Board's competence, even though he is informed in seeking such informa-tion that the Board has no jurisdiction over the subject matter.To withhold protec-tion from an employee under such circumstances would be tantamount to placinga prohibitive burden upon those seeking redress through the Board.To hold other-wise would be to make it incumbent upon such a prospective litigant to decide thelegal question of whether the matter upon which he goes to the Board is one cog-nizable under the Act. It is far more to the public good to permit employees to seekout the information from the Board and in seeking such information to grant themthe protection contemplated by Section 8(a)(4) of the Act.Otherwise, the policywould tend to discourage employees from coming to the Board to seek informationor file charges, thus depriving them of their protected rights and impeding BoardprocessesAccordingly, I find that by discharging Burkett, at least in part, for the activityof seeking the assistance and advice of the Board, Respondent violated Section 8(a)(4) of the Act.13III.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section II, above, occurring in connec-tion with the operations of the Respondent described in section I, above, have a close,intimate, and *substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow thereof.9 Section 8(a) (4) reads as follows,It shall be an unfair labor practice for an employer-sxsnsss(4) to discharge or otherwise discriminate against an employee because he hasfiled charges or given testimony under this Act;$ Better Monkey Grip Company,115 NLRB 1170-1171.0 SaltRiver ValleyWater UsersAssociation, an Arizona Corporation,99 NLRB 84910 SeePrecision Fittings, Inc.,141 NLRB 1034, 1035, footnote 3See alsoDal-TexOptical Company, Inc.,131 NLRB 715-730, enfd. 310 F 2d 58 (C.A. 5) and cases citedtherein in footnote 10 of the Intermediate Report.11 SeeTennessee Packers, Iiic, Frosty Morn Division,153 NLRB 1411, page 7 of theIntermediate Report (Helen Latta).liLoeal 158, International Union of Operating Engineers, AFL-CIO (Charles S Skura),148 NLRB 679;H. B. Roberts, Business Manager of Local 925, International Union ofOperating Engineers and Local925, etc.(Wellman-Lord Engineering, Inc.),148 NLRB674, affd. 350 F. 2d 427 (C.A.D.C.), in which the court held that the public interestrequires keeping open the channels of access to the National Labor Relations Board.13Under these circumstances, I find it unnecessary to dispose of the second contentionof the General Counsel that Burkett was discharged for asserting his rights under thecollective-bargaining contract and for enlisting and/or threatening to enlist the supportof other employees in this undertaking. VIRGINIA-CAROLINA FREIGHT LINES, INC.IVTHE REMEDY453Having found that the Respondent has engaged in certain unfair labor practices,I shall recommend that it cease and desist therefrom,and take affirmative actiondesigned to effectuate the policiesof the Act.Having foundthat James C. Burkettwas discharged discriminatorily with respectto his hire and tenure of employment,I shall recommend that the Respondent beordered to offer him immediate and full reinstatement to his former or substantiallyequivalent position,without prejudice to his seniority and other rights and privileges,and make himwhole for anyloss of earningshe may havesuffered because of thediscrimination against him by payment of a sum equal to the amount he normallywould have earned as wages from the date of his discharge to the date of the offerof reinstatement,less his net earnings during this said period, with backpay computedon a quarterly basis in the manner establishedby the BoardinF.W. WoolworthCompany,90NLRB 289, 291-294,with interest thereon payable in accordance withIsis Plumbing & Heating Co.,138 NLRB 716.Upon the basis of the foregoing findings of fact and the entire record in this case,Imake the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce within the meaning of Section2(6) and(7) of the Act.2.Respondent violated Section 8(a)(4) and(1) of theAct bydiscriminatorilydischarging James C. Burkett.3.The aforesaid unfair labor practices are unfair labor practices affectingcommerce.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law and uponthe entire record in this case,and pursuant to Section 10(c) of the National LaborRelations Act, as amended,it is hereby recommended that Virginia-Carolina FreightLines, Inc., its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Discharging or otherwise discriminating against any employee for havingthreatened to seek aid from the National Labor Relations Board or having soughtsuch aid and asserting that he would continue to do so.(b) In any like or similar manner interfering with, restraining,or coercing employ-ees in the exercise of the right to self-organization,to join or assist or to support oroppose any labor organization,to bargain collectively through representatives of theirown choosing,and to engage in any other concerted activity for any purpose of col-lective bargaining or other mutual aid or protection,or to refrain from any or allsuch activities.2.Take the following affirmative action which it is found will effectuate the policiesof the Act:(a)Offer James C. Burkett immediate and full reinstatement to his former or sub-stantially equivalent position,without prejudice to his seniority or other rights andprivileges,and make him whole for any loss of pay he may have suffered as a resultof his discharge,in the manner set forth in the above section entitled"The remedy."(b) Preserve and, upon request,make available to the Board or its agents, forexamination and copying,all payroll records, social security payment records, time-cards, personnel records and reports, and all other data helpful in analyzing backpaydue and the rights of reinstatement under the preceding provision.(c)Post at its terminal in Richmond,Virginia,and all other terminals, copies ofthe attached notice marked"Appendix."14Copies of said notice, to be furnished bythe Regional Director for Region 5, shall,after being duly signed by an authorizedrepresentative of the Respondent,be posted by the Respondent immediately uponreceipt thereof,and be maintained by it for 60 consecutive days thereafter,in con-spicuous places, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondent to ensure that saidnotices are not altered,defaced, or covered by any other material."In the event that this Recommended Order Is adopted by the Board,the words "aDecision and Order"shall be substituted for the words"a Recommended Order of a TrialExaminer"in the notice.In the further event that the Board's Order be enforced by adecree of a United States Court of Appeals,the words"a Decree of the United StatesCourt of Appeals,Enforcing an Order"shall be substituted for the words"a Decision andOrder." 454DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d)Notify the Regional Director for Region 5, in writing, within 20 days from thereceipt of this Decision, what steps it has taken to comply herewith.15le In the event this Recommended Order is adopted by the Board, this provision shall bemodified to read: "Notify said Regional Director, in writing, within 10 days from thedate of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify our employees that:WE WILL NOT discharge or otherwise discriminateagainstany employee forthreatening to seek aid, or actually seeking such aid, from the National LaborRelations Board or for maintaining his right to do so.WE WILL NOT in any like or similar manner interfere with, restrain, or coerceour employees in the exercise of the rights of self-organization, to joinor assistor to support or oppose any labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in other concertedactivitiesfor the purpose of collective bargaining or other mutual aid or protection, or torefrain from any such activity.WE WILL offer James C. Burkett immediate and full reinstatement to hisformer or substantially equivalent position, without prejudice to his seniority orother rights and privileges, and make him whole for any loss of pay sufferedas a result of his discharge.WE WILL notify James C. Burkett if presently serving in the Armed Forces ofthe United States of his right to full reinstatement upon application in accordancewith the Selective Service Act and the Universal Military Training and ServiceAct of 1948, as amended, after discharge from the Armed Forces.VIRGINIA-CAROLINA FREIGHT LINES, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date ofposting,and must notbe altered, defaced, or covered by any other material.If employees have anyquestionconcerning this notice or compliance with its provi-sions, they may communicate directly with the Board's Regional Office, Sixth Floor,707 North Calvert Street, Baltimore, Maryland, Telephone No. 752-8460, Extension2100.Local 1291,International Longshoremen's Association,AFL-CIOandNorthern Contracting CompanyLocal 1242,International Longshoremen's Association,AFL-CIOandNorthern Contracting Company.Cases Nos. 4-CC-324-1and 4-CC-324-2.November 1, 1965DECISION AND ORDEROn June 22,1965, Trial Examiner Jerry B. Stone issued his Decisionin the above-entitled proceeding,finding that the above-named Re-spondents had engaged in and wereengagingin certain unfair laborZnZ=practices and recommendingthat theycease and desist therefrom andtake certain affirmative action, as set forth in the attached Trial Exam-155 NLRB No. 46.